DETAILED ACTION
	The following is a response to the amendment filed 6/9/2022 which has been entered.
Response to Amendment
	Claims 1, 4-17 are pending in the application. Claims 2 and 3 are cancelled and claims 11-17 are new.
	-The objection to the specification has been withdrawn due to applicant amending the abstract accordingly.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“an electromagnetic coupling device (generic placeholder) configured to distribute the torque of the power source (function)……….” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note: claim 11 recites a 112(f) limitation as follows:
-“a torque distributing mechanism (generic placeholder) configured to distribute a torque of the power source (function)……..”, however this limitation isn’t being interpreted as such based on the structure being recited in claim 17
Allowable Subject Matter
Claims 1, 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a vehicle system having a power source, a front and rear wheel, a torque distributing mechanism distributing torque of source to front and rear wheels, a steering wheel, a brake at each front and rear wheel, a steering wheel angle sensor detecting angle of wheel, a controller controlling the source and mechanism such that the torque distributed to rear wheel is decreased in accordance with a returning operation of steering wheel detected by angle sensor wherein the brake is controlled at an outer wheel such that yaw moment which is opposite direction to yaw rate generated at vehicle is applied when returning operation of steering wheel is conducted and in combination with limitations as written in claim 1.
-(as to claim 11) a vehicle system having a power source, a front and rear wheel, a torque distributing mechanism distributing torque of source to front and rear wheels, a steering wheel, a steering wheel angle sensor detecting angle of wheel, a controller controlling the source and mechanism such that the torque distributed to rear wheel is decreased in accordance with a returning operation of steering wheel detected by angle sensor wherein torque distributed to rear wheel being decreased generates a rearward tilt direction pitching of vehicle and in combination with the limitations as written in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-The co-pending European office action has been acknowledged and the prior art of record EP2623386 was cited pertaining to claim 1 in the office action. Although the art describes brake yaw control operation based on steering angle, it lacks using the brake at outer wheel based on yaw moment having opposite direction to yaw rate when steering wheel angle is returned.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        June 18, 2022